UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4430
ARTHUR ALAN OUTLAW, a/k/a
Aceyon Rogers, a/k/a Ace,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                           (CR-00-114)

                      Submitted: June 25, 2002

                       Decided: July 25, 2002

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bruce E. Welch, Roanoke, Virginia, for Appellant. Ruth E. Plagen-
hoef, United States Attorney, Donald R. Wolthuis, Assistant United
States Attorney, Patty Merkamp Stemler, Appellate Section, Criminal
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellee.
2                      UNITED STATES v. OUTLAW
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Arthur Alan Outlaw appeals his conviction and sentence, after a
jury trial, of conspiracy to distribute and possession with intent to dis-
tribute more than fifty grams of cocaine base in violation of 21
U.S.C.A. § 841 (West 1999 & Supp. 2001); two counts of distribution
or possession with intent to distribute more than five grams of cocaine
base in violation of 21 U.S.C.A. § 841; one count of possession with
intent to distribute more than 50 grams of cocaine base in violation
of 21 U.S.C.A. § 841; and possession of a firearm in furtherance of
a drug trafficking crime in violation of 18 U.S.C.A. § 924(c) (West
2000). Finding no error, we affirm.

    Outlaw challenges the sufficiency of the evidence that he used, car-
ried or possessed a handgun in furtherance of a drug trafficking crime.
The verdict of a jury must be sustained if there is substantial evi-
dence, taking the view most favorable to the government, to support
it. Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996). Our review of the Joint
Appendix reveals that there was sufficient evidence of gun possession
and use during the time period covered by the indictment to allow the
jury to find Outlaw guilty of the 18 U.S.C.A. § 924(c) charge.

   Outlaw also challenged the sufficiency of the evidence establishing
that he possessed with intent to distribute the 15.8 grams of cocaine
base recovered from beneath the car parked in the driveway at the
house where he was arrested. Circumstantial as well as direct evi-
dence must be considered and the government is allowed the benefit
of all reasonable inferences from the facts proven to those sought to
be established. United States v. Tresvant, 677 F.2d 1018, 1021 (4th
Cir. 1982). A conviction may rely entirely on circumstantial evidence.
United States v. Gallimore, 247 F.3d 134, 137 (4th Cir. 2001). Pos-
session of 15.8 grams of cocaine base is sufficient to show intent to
                       UNITED STATES v. OUTLAW                         3
distribute. See United States v. Lamarr, 75 F.3d 964, 973 (4th Cir.
1996). Sufficient evidence was presented for the jury to determine the
cocaine base found under the car was possessed by Outlaw and the
quantity established an intent to distribute.
   Outlaw next contends that instructions offered by the district court
to a witness bolstered the testimony of that witness. This claim is
without merit. The instructions to the witness on admissible testimony
were not an expression of opinion about the veracity of the witness
nor the testimony he provided. We find no error.
   Outlaw avers that he received ineffective assistance of trial counsel
because counsel failed to object to the admissibility of testimony by
co-conspirators regarding Outlaw’s statements, and because counsel
failed to object to unspecified errors in the presentence report.
Because the record does not conclusively establish that counsel was
ineffective, these claims are not cognizable on direct appeal. United
States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1992). They may be
raised in a motion pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001).
   Outlaw contends the district court erred at sentencing by enhancing
his sentence pursuant to U.S. Sentencing Guidelines Manual
§ 3B1.1(a) (2000) for his role as a leader or manager of the drug con-
spiracy when that role was not charged in the indictment and by sen-
tencing him for quantities of drugs not specified in the indictment. See
Apprendi v. New Jersey, 530 U.S. 466 (2000); United States v. Cot-
ton, 261 F.3d 397 (4th Cir. 2001), rev’d, ___ U.S. ___, 122 S. Ct.
1781 (2002). These objections to the presentence report were not
made at the sentencing hearing. In the absence of objection below, a
sentence is reviewed for plain error. Johnson v. United States, 520
U.S. 461, 466-67 (1997). The indictment charged Outlaw with distri-
bution of more than fifty grams of cocaine base. The district court did
not err in sentencing Outlaw for quantities of cocaine base in excess
of fifty grams and for his role in the offense. See United States v. Kin-
ter, 235 F.3d 192, 194 (4th Cir. 2000). We find no error.
   We affirm Outlaw’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                            AFFIRMED